PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SMITH et al.
Application No. 15/714,334
Filed: 25 Sep 2017
For: SHIFT LEVER RETENTION APPARATUS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw the holding of abandonment under 37 C.F.R § 1.181 filed November 17, 2020. 

The petition under 37 CFR 1.181 is GRANTED.

This application became abandoned for failure to file a timely response to the Office action in accordance with Ex parte Quayle1, mailed on May 7, 2020. Accordingly, a Notice of Abandonment was mailed November 17, 2020.

Petitioner asserts that pursuant to the requirements as set forth in the Office Action, a failure to respond would result in the cancelling of the claims by Examiner’s Amendment. 

A review of the record reveals that as no response was required, the Notice of Abandonment was mailed in error.

No petition fee is due and none has been charged. 

This matter is being referred to Technology Center 3658 for further examination as appropriate.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET


    
        
            
    

    
        1 1935 C.D. 11, 453 O.G. 213.